Case 2:20-cv-00136-NT Document 15-3 Filed 06/19/20 Page 1 of 3                         PageID #: 237




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE



 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                                 Plaintiff,
                                                              Civil Action No. 2:20-cv-136-NT
             v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited liability
 company,

                                 Defendant.


                            DECLARATION OF CHRISTINE CHAPIN

         I, Christine Chapin, hereby declare under oath as follows:

         1.       I am the Senior Director of Sales for Hotel Management for Olympia Hotel

Management, LLC (“Olympia”), the Plaintiff in this action. I have held this position since May

2008.

         2.       I live and work in Maine, and did so at all times relevant to this dispute.

         3.       Olympia sometimes receives calls from investors or project managers that are

considering retaining Olympia to manage their hotel. As Senior Director of Sales for Hotel

Management, those calls are often directed to me.

         4.       In the fall of 2013, Olympia received a call from J. Paul Beitler. The call was

directed to me. Mr. Beitler identified himself as the developer of a hotel in East Moline, Illinois.

Mr. Beitler stated that he was working on behalf of an entity called Great River.




12141601.1
Case 2:20-cv-00136-NT Document 15-3 Filed 06/19/20 Page 2 of 3                       PageID #: 238




         5.     Mr. Beitler told me that he was contacting Olympia because Hyatt, the national

brand with which Great River sought to affiliate its hotel, recommended that Great River

consider hiring Olympia to manage its hotel.

         6.     Before receiving Mr. Beitler’s call, Olympia had not been in contact with Great

River or anyone associated with it, nor heard of the hotel project in East Moline, Illinois.

         7.     Mr. Beitler’s call to Olympia kicked off months of negotiation between Olympia

and Great River, which culminated in the Hotel Management Agreements (“HMAs”) at issue in

this lawsuit.

         8.     Under the HMAs, I provided a number of sales-related services to the Hotel

between the months leading up to the Hotel’s opening in December 2018 and the termination of

the HMAs.

         9.     From Maine, I assisted the on-site Director of Sales for the Hotel with marketing,

account solicitation, prospecting potential clients, and other sales activities. I provided these

services on a weekly basis.



I declare under the penalties of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: June 17, 2020


                                               /s/ Christine Chapin
                                               Christine Chapin




12141601.1
Case 2:20-cv-00136-NT Document 15-3 Filed 06/19/20 Page 3 of 3                    PageID #: 239




                                CERTIFICATE OF SERVICE

I hereby certify that on the date indicated below I caused a copy of the foregoing pleading to be
filed with the Court’s ECF filing system, which will cause an electronic notice to be sent to
counsel of record.

Dated: June 19, 2020

                                             /s/ Kyle M. Noonan
                                             Kyle M. Noonan
                                             PIERCE ATWOOD LLP
                                             Merrill’s Wharf
                                             254 Commercial Street
                                             Portland, ME 04101
                                             Tel: 207.791.1100
                                             knoonan@pierceatwood.com

                                             Attorneys for Plaintiff Olympia Hotel
                                             Management LLC




12141601.1
